Title: To John Adams from George Bourne, 22 April 1809
From: Bourne, George
To: Adams, John


The Honourable John Adams Esq.Sir,
Baltimore. April. 22. 1809—

During some time past my time has been devoted to writing the History of Mr. Jefferson’s administration with an historical sketch of the affairs of the Union from the period of the adoption of the Federal Constitution: as the sale of the work in Massachusetts will be considerably enhanced by the Sanction of your name—I have intruded upon your politeness to ask permission to place it at the head of my Subscription list: and as it is my wish to render the work perfect and an acceptable present to the citizens of the United States, I also request the honour of introducing Your Portrait in the first volume where the narrative of your administration commences—As I trust that fidelity and impartiality will equally appear in this history, I hope that it will not be found undeserving of your patronage in complying with these requests.—
With great respect, / I am, Sir, Your most obedient Servant—

George Bourne